internal_revenue_service department of the treasury index nos mashinaton person to contact telephone number refer reply to cc dom it a plr-112348-98 pov m4 g ein attn dear this is in reference to a form_1128 application to adopt change or retain a tax_year submitted on behalf of the above named taxpayer requesting permission to change its accounting_period for federal_income_tax purposes from a taxable_year ending june for the tax_year beginning date requested that the form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations to a taxable_year ending december effective the taxpayer has the taxpayer's form_1128 requesting a change in accounting_period to a tax_year ending december was due-on or before date information furnished indicates that the taxpayer intended to file the form on a timely basis but due to an error or misunderstanding the form was not timely filed however the form was filed with the service within days of the due_date diligence or prompt action on the part of the taxpayer the late filing was not due to any lack of due sec_1_442-1 of the income_tax regulations provides that in order to secure the commissioner's consent to a change in accounting_period the taxpayer must file an application on form_1128 with the commissioner on or before the 15th day of the second calendar month following the close of the short_period sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections that do sec_301_9100-2 automatic extensions not meet the requirements of such as the instant case must be made under the rules of sec_301_9100-3 be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the requests for relief subject_to sec_301 will government ie based on the facts and information submitted and the representations made we have determined that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government the requirements of the regulations for the granting of relief have been satisfied in this case and taxpayer’s late filed form_1128 requesting permission to change to a tax_year ending december effective for the tax_year beginning date is considered timely filed accordingly since the separate user_fee required to process the taxpayer's form has been paid we will begin processing the taxpayer's application immediately the ruling contained in this letter is based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling information representations and other data may be required as part of an examination process verification of the factual this ruling addresses the granting of sec_301_9100-3 relief no opinion is expressed regarding the tax treatment of the only instant transaction under the provisions of any other sections of the code or regulations that may be applicable thereto or regarding the tax treatment of any conditions existing at the time of specifically no opinion is expressed as to whether the taxpayer is permitted under the code and applicable regulations to change to the tax_year requested in the subject form_1128 or effects resulting from the instant transaction this ruling is directed only to the taxpayer that requested sec_6110 of the internal_revenue_code provides it that it may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax and accounting ot f by irwin a leib deputy assistant chief_counsel z enclosures copy of this letter copy for sec_6110 purposes jk
